Title: From George Washington to Brigadier General Jedediah Huntington, 23 April 1780
From: Washington, George
To: Huntington, Jedediah


          
            Dr Sir,
            Hd Qrs M[orris] T[own] 23d April 80
          
          Your coming to Morris as you wish tomorrow will be agreeable to me, & I request that should you give permission to any of the Officers at the Post to accompany you that you would enjoin them to return at night. The Enemy from the occasion which brings you here may be led to think that we shall be off our guard & attempt to enterprise something. I wish you to give directions for the Troops to be in as compact order as possible, and to lay on their Arms tomorrow night. I am &c.
          
            G.W.
          
        